Citation Nr: 0210397	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1973, to 
December 21, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Winston-Salem, North Carolina RO, which denied service 
connection for residuals of a pre-service head injury, to 
include depression, headaches, dizzy spells, bad eye sight, 
and memory loss.

In a November 1999 substantive appeal, the veteran requested 
a hearing before the Board at a local VA office.  However, in 
a March 2000 statement, the veteran indicated that he no 
longer wanted a Board hearing.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (2001).

This case was before the Board in October 2000 and was 
remanded for additional development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2. The veteran suffered a head injury prior to military 
service and the residuals of a head injury pre-existed 
service.  

3.  The veteran's 1972 head injury residuals did not show a 
permanent increase in severity during active military 
service.



CONCLUSION OF LAW

The veteran's pre-existing head injury residuals were not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records from the M. M. hospital, dated 1972 through 
1973, show that the veteran was treated for a right compound 
depressed frontoparietal depressed skull fracture.  Following 
removal of a hematoma in November 1972, the veteran reported 
no complaints of headaches or neurological defects, except 
for a subjective sensory loss over his left upper extremity.

In December 1973, the veteran enlisted in the Army.  Upon 
entering the service, the veteran reported a history of head 
injury.  Shortly after entering active duty, the veteran had 
complaints of headaches.  Furthermore, the veteran stated 
that since the 1972 head injury, he had experienced constant 
headaches, which became more severe at the start of basic 
training.  After clinical evaluation, the veteran was deemed 
not fit for enlistment or induction and was diagnosed as 
having post-traumatic headaches, with a seizure disorder, 
following a temporal depressed skull fracture and subsequent 
plate fixation prior to service.

Treatment records from the S. M. Center for Mental Health, 
Developmental Disabilities, and Substance Abuse Services, 
dated September 1997 through December 2000, show that the 
veteran was treated for depression and anxiety.  
Specifically, in July 1998, the veteran stated that the 
source of his depression was the result of the 1997 head 
injury, which caused him to experience the "feelings" he 
previously had with the 1972 head injury.

Treatment records from the Asheville, North Carolina VA 
Medical Center (VAMC), dated December 1997 through October 
2000, show that the veteran was treated, among other things, 
for depression and anxiety attacks.  Specifically, in 
December 1997, the veteran had complaints of dizziness 
following the May 1997 head injury and complaints of 
depression related to his divorce, problems at home, and 
employment. Furthermore, in October 1999, the veteran stated 
that he had experienced anxiety for 20 years as a result of 
the 1972 head injury and had suffered from depression for a 
year and a half.

Medical records from the H. C. Hospital, dated October 1996 
through November 2000, specifically show the veteran was 
treated for a head injury when a piece of pipe hit him in the 
head in May 1997.  The veteran voiced fear that this more 
recent injury affected the previous surgery he underwent 
after the 1972 injury.   Computed tomography (CT) scan 
revealed no evidence of acute intracranial injury or skull 
base or calvarial fracture

In August 1997, Dr. S. P. D. examined the veteran for 
complaints of dizzy spells associated with the May 1997 head 
injury.  Dr. D. found no neurological or clinical findings 
per se and reported that the veteran was not experiencing 
constant pain.

In May 1998, the veteran underwent a Vocational 
Rehabilitation evaluation by Lanier Psychological Associates, 
P.A.  The examiner concluded that the veteran's mental status 
was compromised by depression, anxiety, and an angry mood, 
which was complicated by a legal history, marital separation, 
and unemployment.  Diagnosis included depressive disorder.

Medical records from M. Neurological Center, P.A., show that 
the veteran was evaluated for vocational rehabilitation 
purposes in June 1998.  Following the May 1997 head injury, 
the veteran had complaints of headaches, dizzy spells, 
fatigue, and blurred vision.  The veteran also stated that he 
began experiencing depression around this time as his 
marriage was dissolving.  After a complete neurological 
examination, the examiner diagnosed the veteran with an old 
closed head injury, mild left sided symptoms, and depression.  
In conclusion, the examiner stated that the veteran 
experienced some left-sided weakness likely related to his 
injury 25 years ago and that nothing during the examination 
would suggest an acute neurologic injury of any significance.

In May 1999, the veteran underwent a psychological evaluation 
by the B. R. Neuropsychological Associates as part of an 
appeal to obtain Social Security Disability benefits.  
According to the veteran, he was able to return to his usual 
activities following the 1972 head injury, except for 
residual weakness, until the May 1997 head injury, which led 
to interference with work activities and resulted in chronic 
adjustment problems.  After the May 1997 injury, the veteran 
had complaints of headaches, dizziness, blurred vision, 
fatigue, and generalized pain.  The veteran further stated 
that his mood was compromised by changes in his physical 
status, as well as marital difficulties.  Diagnosis included 
dysthymic disorder and status-post head injury with skull 
fracture in 1972 and more recent mild head trauma in 1997.

In a June 1999 decision, the Social Security Administration 
awarded the veteran disability benefits concluding that the 
veteran had been disabled since September 1997 for residuals 
of a head injury, borderline intellectual functioning, and 
depression.

At a March 2000 hearing before the RO, the veteran testified 
that following the 1972 head injury, he experienced no 
residuals except for some memory loss prior to entering the 
service.  The veteran also stated that immediately upon 
entering service, he began experiencing anxiety and 
headaches, which led to his separation from service.  In 
addition, the veteran reported that he did not seek treatment 
following service except for his "nerves" many years later.  
At the time of the hearing, the veteran stated that he 
currently suffered from depression, occasional headaches, and 
dizzy spells.  As to the 1997 head injury, the veteran 
testified that he did not experience any residuals.

More recently, the veteran underwent a contract VA 
examination in October 2001.  The examiner reviewed the 
claims folder including the veteran's 1972 medical records 
and the service medical records.  In addition to reporting 
the veteran's medical history regarding the veteran's head 
injuries, the examiner stated that the veteran had current 
complaints of headaches every one to six months.  Although 
the veteran did not discuss any psychological issues, the 
examiner stated that through examination of his claims file, 
the veteran experienced increasing signs and symptoms of 
depression and emotional distress following the May 1997 head 
injury.

Upon neurological examination, the examiner found the veteran 
to be normal with the exception of abnormal sensation over 
the left arm and leg to light touch and pinprick compared to 
the right side, and that the veteran was not able to recall 
any of the 4 objects after 5 minutes on two occasions.  X-
rays revealed poor dentition and a skull defect in the right 
temporal region with overlying minimally radiopaque plate.  
The diagnosis was status post head injury with residuals of 
headaches, numbness in the left arm, dizziness, mild sensory 
perturbation in the left arm, and depression.

The examiner concluded that although the veteran stated that 
he suffered from no residuals following the 1972 skull 
fracture, there was documentation that he experienced 
frequent headaches, numbness in the left arm, and occasional 
dizziness since the initial head injury.  Furthermore, as to 
whether the veteran's military service aggravated the 
residuals of the 1972 head injury, the examiner stated that 
while the veteran's headaches increased in severity during 
service, this increase was temporary and did not constitute a 
permanent worsening of the disability beyond the expected 
natural progression of the disease.  Finally, the examiner 
reported that the medical evidence suggests that the veteran 
began experiencing more difficulty with depression following 
the May 1997 head injury and that the left arm numbness, a 
result of the 1972 head injury, was not aggravated by the 
veteran's service or by the 1997 injury.

Pertinent Law and Regulations

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.

In order to establish aggravation, the evidence must show 
that the disability increased in severity during service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306.  

Furthermore, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Initial Matters: Duty to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the September 1999 Statement of 
the Case and April 2000 and January 2001 Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Discussion

The veteran contends that upon entering military service, he 
suffered an increase of residuals following a pre-service 
head injury.

There is clear and unmistakable evidence that the veteran had 
residuals of a head injury that pre-existed service.  Medical 
records from the M. M. hospital, dated 1972 through 1973, 
show that the veteran was treated for a right compound 
depressed frontoparietal depressed skull fracture.  Following 
removal of a hematoma in November 1972, the veteran reported 
a subjective sensory loss over his left upper extremity.  The 
examiner who performed the October 2001 VA examination 
concluded that although the veteran stated that he suffered 
from no residuals following the 1972 skull fracture, there 
was documentation that he experienced frequent headaches, 
numbness in the left arm, and occasional dizziness since the 
initial head injury.  The service medical records show that 
the veteran reported a history of head injury at the time of 
examination for entry into service.  Thus, there is clear and 
unmistakable evidence that the residuals of a head injury 
pre-existed the veteran's military service.  Thus, the issue 
is one of aggravation.

After careful review of the veteran's claims file, the Board 
concludes that the veteran's military service did not cause 
an increase in severity beyond the natural progression of the 
disability.  

In this regard, while the Board acknowledges that the veteran 
experienced an increase in severity of residuals following 
the 1972 head injury, as it led to his separation, there is 
no evidence that his military service caused a permanent 
worsening of such disability.  In fact, there is evidence 
that the residuals did not permanently worsen during service.  
Particularly, as stated in the October 2001 VA contract 
examination report, the examiner concluded that while the 
veteran's headaches increased in severity during service, the 
increase was temporary and did not cause a permanent 
worsening of the disability beyond the expected natural 
progression of the disease.  The veteran also reported in 
service that he had experienced constant headaches since the 
1972 injury.  Likewise, the examiner stated that although the 
veteran experienced mild sensory perturbation in the left arm 
and leg as a result of the 1972 injury, the evidence does not 
show that this was aggravated by his service. 

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

The Board finds that the VA medical opinion to have great 
evidentiary weight.  As a neurologist, the VA examiner is 
competent to render a medical opinion as to whether the 
residuals of the 1972 head injury permanently increased in 
severity during service.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 
279, 284 (1997).  The VA examiner reviewed the veteran's 
medical records, including the service medical records and 
pre-service medical records, and examined the veteran as 
well.  Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

Furthermore, the veteran stated in the March 2000 hearing 
that he did not seek treatment following service for any such 
residuals, nor is there any evidence indicating treatment for 
such residuals until May 1997, after he suffered from a 
second head injury, nearly twenty five years following 
service.  Likewise, in treatment records from the Asheville 
VAMC, the veteran had complaints of dizziness following the 
May 1997 injury, as well as complaints of depression related 
to his divorce, problems at home, and employment.  

Additionally, in medical records from M. Neurological Center, 
the veteran reported that he began experiencing headaches, 
dizzy spells, fatigue, and blurred vision following the 1997 
injury, as well as depression around this time due to a 
dissolving marriage.  Moreover, during the examination at the 
B. R. Neuropsychological Associates, the veteran stated that 
except for residual weakness, he was able to return to his 
usual activities following the 1972 injury, until the May 
1997 injury, which led to interference with work activities 
and chronic adjustment problems.  Finally, the October 2001 
contract examiner stated that the evidence suggests that the 
veteran experienced an increase in signs and symptoms of 
psychological distress following the May 1997 head injury.

The veteran's own implied assertions that the residuals of a 
head injury were aggravated during service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for the residuals of the 1972 
head injury is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

